UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 22, 2014 Coastway Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 001-36263 46-4149994 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) One Coastway Plaza, Cranston, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (401) 330-1600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders was held on May 22, 2014.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in Coastway Bancorp, Inc.’s Proxy Statement filed with the Securities and Exchange Commission on April 9, 2014.The final results of the stockholder votes are as follows: 1. Election of directors for a three-year term. For Withheld Broker Non-Votes Mark E. Crevier Hon. Francis X. Flaherty Debra M. Paul 2. The ratification of the appointment of Wolf & Co., P.C. as Coastway Bancorp, Inc.’s independent registered public accounting firm for the year ending December 31, 2014. For Against Abstain Broker Non-Votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTWAY BANCORP, INC. (Registrant) Date: May 23, 2014 By: /s/ Jeanette Fritz Jeanette Fritz Executive Vice President and Chief Financial Officer
